Fourth Court of Appeals
                                 San Antonio, Texas
                                      November 4, 2015

                                    No. 04-14-00548-CR

                                Leopoldo CORTEZ-LEIJA,
                                         Appellant

                                             v.

                                    The STATE of Texas,
                                          Appellee

               From the 216th Judicial District Court, Kendall County, Texas
                                   Trial Court No. 5437
                      Honorable N. Keith Williams, Judge Presiding


                                       ORDER
Sitting:     Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice


     The panel has considered the appellant’s motion for rehearing, and the motion is
DENIED.


                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of November, 2015.


                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court